ORDER

PER CURIAM.
Christina Jeanette Struttman (“Wife”) appeals from the trial court’s judgment dissolving her marriage to Frank Gene Struttman, III (“Husband”).1 Wife argues the trial court erred in: (1) awarding joint physical custody of the two minor children; (2) calculating child support; and (3) valuing and distributing the marital property.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. The parties have been furnished with a memorandum for their purposes only explaining the reasons for this order affirming the judgment pursuant to Rule 84.16(b).

. Husband's motion to dismiss and for attorneys’ fees on appeal is denied.